Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-3 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits: This application is a CON of 16/420,534 filed 05/23/2019 now PAT 11019653, 16/420,534 is a CON of 15/758,581 filed 03/08/2018 now PAT 10455610 and 15/758,581 is a 371 of PCT/CN2016/073223 02/02/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/16/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of parent U.S. Patent No. US 10, 455, 610 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application merely broadens the scope of the claim 1 of the A Patent by eliminating the elements and their functions of the claims, and claim 2 of this instant application is therefore an obvious variant thereof.
Instant Application 17232761
Patent 10,455,610  
2. A method performed by a network device comprising: transmitting, in a first time interval unit of a first carrier, a downlink scheduling grant corresponding to a downlink data transmission; transmitting, in a second time interval unit of a second carrier, the downlink data transmission, wherein a length of the first time interval unit is different from a length of the second time interval unit and the second time interval unit is determined depending on a ratio of the length of the first time interval unit to the length of the second time interval unit and the first time interval unit where the corresponding downlink scheduling grant is transmitted; and receiving Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission in the second time interval unit where the downlink data transmission is transmitted.
1. A method at a base station comprising: performing data transmission to a user equipment in a communications system supporting carrier aggregation of at least one first carrier on which a short Transmission Time Interval, TTI is applied and at least one second carrier on which a long TTI is applied; transmitting at least one downlink scheduling grant corresponding to data transmission to the user equipment in a downlink control region of at least one of a short TTI on a first carrier and a long TTI on a second carrier; and performing downlink data transmission towards the user equipment in a data transmission region of a short TTI on the first carrier and in the data transmission region of a long TTI on the second carrier as indicated by the at least one downlink scheduling grant; wherein said transmitting at least one downlink scheduling grant corresponding to data transmission to the user equipment comprises transmitting, in the downlink control region of a short TTI on the first carrier, a downlink scheduling grant corresponding to data transmission on the second carrier and transmitting, in the downlink control region of a short TTI on the first carrier, a downlink scheduling grant corresponding to data transmission on the first carrier; the downlink data transmission on the first carrier is performed in the short TTI where the corresponding downlink scheduling grant is transmitted or in a short TTI immediately following the short TTI where the corresponding downlink scheduling grant is transmitted; …






Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 2 of the instant application merely broaden the scope of the claim 1 of 10, 455, 610.

Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of parent U.S. Patent No. US 11, 019, 653 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application merely broadens the scope of the claim 1 of the A Patent by eliminating the elements and their functions of the claims, and claim 2 of this instant application is therefore an obvious variant thereof.
Instant Application 17232761
Patent 11,019,653  
2. A method performed by a network device comprising: transmitting, in a first time interval unit of a first carrier, a downlink scheduling grant corresponding to a downlink data transmission; transmitting, in a second time interval unit of a second carrier, the downlink data transmission, wherein a length of the first time interval unit is different from a length of the second time interval unit and the second time interval unit is determined depending on a ratio of the length of the first time interval unit to the length of the second time interval unit and the first time interval unit where the corresponding downlink scheduling grant is transmitted; and receiving Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission in the second time interval unit where the downlink data transmission is transmitted.
1. A method at a base station for performing data transmission to a user equipment in a communications system supporting carrier aggregation of at least one first carrier on which a short Transmission Time Interval, TTI is applied and at least one second carrier on which a long TTI is applied, the method comprising: transmitting at least one downlink scheduling grant corresponding to data transmission to the user equipment in a downlink control region of at least one of a short TTI on a first carrier and a long TTI on a second carrier; performing downlink data transmission towards the user equipment in a data transmission region of a short TTI on the first carrier and in the data transmission region of a long TTI on the second carrier as indicated by the at least one downlink scheduling grant; receiving first Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission in the same short TTI where the downlink data transmission is received; and receiving second Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission in the same long TTI where the downlink data transmission is received; wherein said transmitting at least one downlink scheduling grant corresponding to data transmission to the user equipment comprises: transmitting, in the downlink control region of a short TTI on the first carrier, a downlink scheduling grant corresponding to data transmission on the second carrier; and the downlink data transmission on the second carrier is performed in a long TTI which is determined depending on a ratio of a length of the long TTI to a length of the short TTI and the short TTI where the corresponding downlink scheduling grant is transmitted; or transmitting, in the downlink control region of a long TTI on the second carrier, a downlink scheduling grant corresponding to data transmission on the first carrier; and the downlink data transmission on the first carrier is performed in a short TTI which is determined depending on a ratio of a length of the short TTI to a length of the long TTI and the long TTI where the corresponding downlink scheduling grant is transmitted.




Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 2 of the instant application merely broaden the scope of the claim 1 of 11, 019, 653.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No.: 2018/0242316), and further in view of Takeda et al. (US Pub. No.: 2018/0255543, herein under Takeda543).

As per claim 1, Takeda disclose A method performed by a user equipment (see Fig.7a-7B, Fig. 16, UE 20) comprising: 
receiving, in a first time interval unit of a first carrier, a downlink scheduling grant corresponding to a downlink data transmission (see Fig.7A-7B, para. 0097-0106, the user equipment receives the downlink data at the (first) TTI of the CC of the long TTIs, which is overlapped with the TTI at which to receive the downlink control information in the CC of the short TTIs, see also Fig. 4, para. 0053-0056, Fig.5, para. 0062-0064,  FIG. 4 illustrates the example wherein the CC1 and the CC2 use the normal TTI (1 ms); the CC3 uses the shortened TTI (e.g., 0.5 ms) shorter then the normal TTI; and the CC4 employs the shortened TTI (e.g., 0.25 ms) shorter than the TTI of the CC3, Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT); 
receiving, in a second time interval unit of a second carrier, the downlink data transmission (see Fig.7B, para. 0097-0106, the TTI length of the CC1 is four times the TTI length of the CC4, and cross scheduling of the CC1 is performed at the leading symbol of TTI of the CC4, ), wherein a length of the first time interval unit is different from a length of the second time interval unit and the second time interval unit is determined depending on a ratio of the length of the first time interval unit to the length of the second time interval unit and the first time interval unit where the corresponding downlink scheduling grant is received (see Fig.6C, para. 0071-0091, the TTI length of the CC 1  four times the TTI length of the CC 4, and that downlink data is transmitted in one of the short TTIs corresponding to the long TTI in the CC 1, see also Fig.4, para. 0053, m = n/4th TTI of the CC 1 is scheduled for the n (=4xm, m is a natural number) th TTI of the CC 4, see also Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT); and 
transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission (see para. 0077-0079, the user equipment transmits the acknowledgement information (HARQ-ACK) corresponding to a result of receiving the downlink data to the wireless base station. In the example illustrated in FIG. 6A, the user equipment receives the downlink data at the second TTI counted from the head of the CC4. The user equipment therefore transmits the acknowledgement information (ACK/NACK) as ACK. The user equipment, when decoding the 4 TTIs of the CC4 on the basis of the downlink control information received at the CC1 but being unable to receive the downlink data also at every TTI of the CC4, may transmit the NACK on the presumption that the scheduled downlink data is unable to be received).

Although Takeda disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission;

Takeda however does not explicitly disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is received”.

Takeda543 however disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in a second time interval unit where the downlink data transmission is received” (see Fig.2, 4A-4C, Fig.9, para. 0100-0102, the user terminal feeds back an ACK/NACK (ACKnowledgement/Negative ACKnowledgement) signal in response to a DL transmission signal by using an UL transmission short TTI after a lapse of a certain time period from the reception of the DL signal, clearly the HARQ feedback corresponds to the downlink data transmission in the same TTI, in this case the short TTI / a second TTI, also per Fig.9, para. 0101, ACK/NACK signals in response to DL signals received in short TTIs contained in a subframe (n) are transmitted in short TTIs contained in a subframe (n+2) after a certain period (e.g. 2 ms) later);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in a second time interval unit where the downlink data transmission is received”, as taught by Takeda543, in the system of Takeda, so as to enables the communications to be properly performed even in the coexistence of the shortened TTI and the normal TTI, see Takeda543, paragraphs 5-9.

As per claim 2, Takeda disclose A method performed by a network device (see Fig.7a-7B, Fig. 14, a network device 10) comprising: 
transmitting, in a first time interval unit of a first carrier, a downlink scheduling grant corresponding to a downlink data transmission (see Fig.7A-7B, para. 0097-0106, the network transmitting and the user equipment receives the downlink data at the (first) TTI of the CC of the long TTIs, which is overlapped with the TTI at which to receive the downlink control information in the CC of the short TTIs, see also Fig. 4, para. 0053-0056, Fig.5, para. 0062-0064,  FIG. 4 illustrates the example wherein the CC1 and the CC2 use the normal TTI (1 ms); the CC3 uses the shortened TTI (e.g., 0.5 ms) shorter then the normal TTI; and the CC4 employs the shortened TTI (e.g., 0.25 ms) shorter than the TTI of the CC3, Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT); 
transmitting, in a second time interval unit of a second carrier, the downlink data transmission (see Fig.7B, para. 0097-0106, the TTI length of the CC1 is four times the TTI length of the CC4, and cross scheduling of the CC1 is performed at the leading symbol of TTI of the CC4), wherein a length of the first time interval unit is different from a length of the second time interval unit and the second time interval unit is determined depending on a ratio of the length of the first time interval unit to the length of the second time interval unit and the first time interval unit where the corresponding downlink scheduling grant is transmitted (see Fig.6C, para. 0071-0091, the TTI length of the CC 1  four times the TTI length of the CC 4, and that downlink data is transmitted in one of the short TTIs corresponding to the long TTI in the CC 1, see also Fig.4, para. 0053, m = n/4th TTI of the CC 1 is scheduled for the n (=4xm, m is a natural number) th TTI of the CC 4, see also Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT); and 
receiving Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission (see para. 0077-0079, the user equipment transmits the acknowledgement information (HARQ-ACK) corresponding to a result of receiving the downlink data to the wireless base station. In the example illustrated in FIG. 6A, the user equipment receives the downlink data at the second TTI counted from the head of the CC4. The user equipment therefore transmits the acknowledgement information (ACK/NACK) as ACK. The user equipment, when decoding the 4 TTIs of the CC4 on the basis of the downlink control information received at the CC1 but being unable to receive the downlink data also at every TTI of the CC4, may transmit the NACK on the presumption that the scheduled downlink data is unable to be received).

Although Takeda disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission;

Takeda however does not explicitly disclose receiving Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is transmitted”.

Takeda543 however disclose receiving Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is transmitted” (see Fig.2, 4A-4C, Fig.9, para. 0100-0102, the user terminal feeds back an ACK/NACK (ACKnowledgement/Negative ACKnowledgement) signal in response to a DL transmission signal by using an UL transmission short TTI after a lapse of a certain time period from the reception of the DL signal, clearly the HARQ feedback corresponds to the downlink data transmission in the same TTI, in this case the short TTI / a second TTI, also per Fig.9, para. 0101, ACK/NACK signals in response to DL signals received in short TTIs contained in a subframe (n) are transmitted in short TTIs contained in a subframe (n+2) after a certain period (e.g. 2 ms) later);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is transmitted”, see Takeda543, paragraphs 5-9.

As per claim 3, Takeda disclose A method performed by a user equipment (see Fig.7a-7B, Fig. 16, UE 20) comprising: 
receiving a downlink scheduling grant corresponding to a downlink data transmission in a first time interval unit (see Fig.7A-7B, para. 0097-0106, the user equipment receives the downlink data at the (first) TTI of the CC of the long TTIs, which is overlapped with the TTI at which to receive the downlink control information in the CC of the short TTIs, see also Fig. 4, para. 0053-0056, Fig.5, para. 0062-0064,  FIG. 4 illustrates the example wherein the CC1 and the CC2 use the normal TTI (1 ms); the CC3 uses the shortened TTI (e.g., 0.5 ms) shorter then the normal TTI; and the CC4 employs the shortened TTI (e.g., 0.25 ms) shorter than the TTI of the CC3, Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT); 
receiving the downlink data transmission in a second time interval unit (see Fig.7B, para. 0097-0106, the TTI length of the CC1 is four times the TTI length of the CC4, and cross scheduling of the CC1 is performed at the leading symbol of TTI of the CC4), wherein a length of the first time interval unit is different from a length of the second time interval unit and the second time interval unit is determined depending on a ratio of the length of the first time interval unit to the length of the second time interval unit and the first time interval unit where the corresponding downlink scheduling grant is received (see Fig.6C, para. 0071-0091, the TTI length of the CC 1  four times the TTI length of the CC 4, and that downlink data is transmitted in one of the short TTIs corresponding to the long TTI in the CC 1, see also Fig.4, para. 0053, m = n/4th TTI of the CC 1 is scheduled for the n (=4xm, m is a natural number) th TTI of the CC 4, see also Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT), and 
transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission (see para. 0077-0079, the user equipment transmits the acknowledgement information (HARQ-ACK) corresponding to a result of receiving the downlink data to the wireless base station. In the example illustrated in FIG. 6A, the user equipment receives the downlink data at the second TTI counted from the head of the CC4. The user equipment therefore transmits the acknowledgement information (ACK/NACK) as ACK. The user equipment, when decoding the 4 TTIs of the CC4 on the basis of the downlink control information received at the CC1 but being unable to receive the downlink data also at every TTI of the CC4, may transmit the NACK on the presumption that the scheduled downlink data is unable to be received).

Although Takeda disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission;

Takeda however does not explicitly disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is received”.

Takeda543 however disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in a second time interval unit where the downlink data transmission is received” (see Fig.2, 4A-4C, Fig.9, para. 0100-0102, the user terminal feeds back an ACK/NACK (ACKnowledgement/Negative ACKnowledgement) signal in response to a DL transmission signal by using an UL transmission short TTI after a lapse of a certain time period from the reception of the DL signal, clearly the HARQ feedback corresponds to the downlink data transmission in the same TTI, in this case the short TTI / a second TTI, also per Fig.9, para. 0101, ACK/NACK signals in response to DL signals received in short TTIs contained in a subframe (n) are transmitted in short TTIs contained in a subframe (n+2) after a certain period (e.g. 2 ms) later);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in a second time interval unit where the downlink data transmission is received”, as taught by Takeda543, in the system of Takeda, so as to enables the communications to be properly performed even in the coexistence of the shortened TTI and the normal TTI, see Takeda543, paragraphs 5-9.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
SECOND REJECTION
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No.: 2018/0242316), and further in view of Zhang et al. (US Pub. No.: 2017/0164363).

As per claim 1, Takeda disclose A method performed by a user equipment (see Fig.7a-7B, Fig. 16, UE 20) comprising: 
receiving, in a first time interval unit of a first carrier, a downlink scheduling grant corresponding to a downlink data transmission (see Fig.7A-7B, para. 0097-0106, the user equipment receives the downlink data at the (first) TTI of the CC of the long TTIs, which is overlapped with the TTI at which to receive the downlink control information in the CC of the short TTIs, see also Fig. 4, para. 0053-0056, Fig.5, para. 0062-0064,  FIG. 4 illustrates the example wherein the CC1 and the CC2 use the normal TTI (1 ms); the CC3 uses the shortened TTI (e.g., 0.5 ms) shorter then the normal TTI; and the CC4 employs the shortened TTI (e.g., 0.25 ms) shorter than the TTI of the CC3, Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT); 
receiving, in a second time interval unit of a second carrier, the downlink data transmission (see Fig.7B, para. 0097-0106, the TTI length of the CC1 is four times the TTI length of the CC4, and cross scheduling of the CC1 is performed at the leading symbol of TTI of the CC4, ), wherein a length of the first time interval unit is different from a length of the second time interval unit and the second time interval unit is determined depending on a ratio of the length of the first time interval unit to the length of the second time interval unit and the first time interval unit where the corresponding downlink scheduling grant is received (see Fig.6C, para. 0071-0091, the TTI length of the CC 1  four times the TTI length of the CC 4, and that downlink data is transmitted in one of the short TTIs corresponding to the long TTI in the CC 1, see also Fig.4, para. 0053, m = n/4th TTI of the CC 1 is scheduled for the n (=4xm, m is a natural number) th TTI of the CC 4, see also Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT); and 
transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission (see para. 0077-0079, the user equipment transmits the acknowledgement information (HARQ-ACK) corresponding to a result of receiving the downlink data to the wireless base station. In the example illustrated in FIG. 6A, the user equipment receives the downlink data at the second TTI counted from the head of the CC4. The user equipment therefore transmits the acknowledgement information (ACK/NACK) as ACK. The user equipment, when decoding the 4 TTIs of the CC4 on the basis of the downlink control information received at the CC1 but being unable to receive the downlink data also at every TTI of the CC4, may transmit the NACK on the presumption that the scheduled downlink data is unable to be received).

Although Takeda disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission in the second time interval unit where the downlink data transmission is received.

Takeda however does not explicitly disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is received”.

Zhang however disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in a second time interval unit where the downlink data transmission is received” (see para. 0428, when a current transmission scenario is downlink transmission performed by the user equipment, and it is determined that the TTI length corresponding to the data is the second TTI, the data is received by using the second receiving rule. The user equipment determines whether a TTI length corresponding to data transmitted by the user equipment last time changes, and if yes, the user equipment empties an HARQ buffer, and then performs the step of receiving the data by using the second receiving rule, or if yes, and previous data is not successfully transmitted in an HARQ process used in data transmission, the user equipment may continue to retransmit the data. After receiving the data by using the second receiving rule, the user equipment feeds back the data to the base station by using a second feedback rule corresponding to the second TTI, see also para. 042, 0781, 0785);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in a second time interval unit where the downlink data transmission is received”, as taught by Zhang, in the system of Takeda, so as to reduce processing delay of transmitting data between a network and a terminal when using TTs of different intervals and provide a communications mechanism for distinguishing two types of RTT lengths or TTI lengths, see Zhang, paragraphs 5-6.
As per claim 2, Takeda disclose A method performed by a network device (see Fig.7a-7B, Fig. 14, a network device 10) comprising: 
transmitting, in a first time interval unit of a first carrier, a downlink scheduling grant corresponding to a downlink data transmission (see Fig.7A-7B, para. 0097-0106, the network transmitting and the user equipment receives the downlink data at the (first) TTI of the CC of the long TTIs, which is overlapped with the TTI at which to receive the downlink control information in the CC of the short TTIs, see also Fig. 4, para. 0053-0056, Fig.5, para. 0062-0064,  FIG. 4 illustrates the example wherein the CC1 and the CC2 use the normal TTI (1 ms); the CC3 uses the shortened TTI (e.g., 0.5 ms) shorter then the normal TTI; and the CC4 employs the shortened TTI (e.g., 0.25 ms) shorter than the TTI of the CC3, Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT); 
transmitting, in a second time interval unit of a second carrier, the downlink data transmission (see Fig.7B, para. 0097-0106, the TTI length of the CC1 is four times the TTI length of the CC4, and cross scheduling of the CC1 is performed at the leading symbol of TTI of the CC4), wherein a length of the first time interval unit is different from a length of the second time interval unit and the second time interval unit is determined depending on a ratio of the length of the first time interval unit to the length of the second time interval unit and the first time interval unit where the corresponding downlink scheduling grant is transmitted (see Fig.6C, para. 0071-0091, the TTI length of the CC 1  four times the TTI length of the CC 4, and that downlink data is transmitted in one of the short TTIs corresponding to the long TTI in the CC 1, see also Fig.4, para. 0053, m = n/4th TTI of the CC 1 is scheduled for the n (=4xm, m is a natural number) th TTI of the CC 4, see also Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT); and 
receiving Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission (see para. 0077-0079, the user equipment transmits the acknowledgement information (HARQ-ACK) corresponding to a result of receiving the downlink data to the wireless base station. In the example illustrated in FIG. 6A, the user equipment receives the downlink data at the second TTI counted from the head of the CC4. The user equipment therefore transmits the acknowledgement information (ACK/NACK) as ACK. The user equipment, when decoding the 4 TTIs of the CC4 on the basis of the downlink control information received at the CC1 but being unable to receive the downlink data also at every TTI of the CC4, may transmit the NACK on the presumption that the scheduled downlink data is unable to be received).

Although Takeda disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission;

Takeda however does not explicitly disclose receiving Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is transmitted”.

Zhang however disclose receiving Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is transmitted” (see para. 0428, when a current transmission scenario is downlink transmission performed by the user equipment, and it is determined that the TTI length corresponding to the data is the second TTI, the data is received by using the second receiving rule. The user equipment determines whether a TTI length corresponding to data transmitted by the user equipment last time changes, and if yes, the user equipment empties an HARQ buffer, and then performs the step of receiving the data by using the second receiving rule, or if yes, and previous data is not successfully transmitted in an HARQ process used in data transmission, the user equipment may continue to retransmit the data. After receiving the data by using the second receiving rule, the user equipment feeds back the data to the base station by using a second feedback rule corresponding to the second TTI, see also para. 042, 0781, 0785);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality receiving Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is transmitted”, as taught by Zhang, in the system of Takeda, so as to reduce processing delay of transmitting data between a network and a terminal when using TTs of different intervals and provide a communications mechanism for distinguishing two types of RTT lengths or TTI lengths, see Zhang, paragraphs 5-6.

As per claim 3, Takeda disclose A method performed by a user equipment (see Fig.7a-7B, Fig. 16, UE 20) comprising: 
receiving a downlink scheduling grant corresponding to a downlink data transmission in a first time interval unit (see Fig.7A-7B, para. 0097-0106, the user equipment receives the downlink data at the (first) TTI of the CC of the long TTIs, which is overlapped with the TTI at which to receive the downlink control information in the CC of the short TTIs, see also Fig. 4, para. 0053-0056, Fig.5, para. 0062-0064,  FIG. 4 illustrates the example wherein the CC1 and the CC2 use the normal TTI (1 ms); the CC3 uses the shortened TTI (e.g., 0.5 ms) shorter then the normal TTI; and the CC4 employs the shortened TTI (e.g., 0.25 ms) shorter than the TTI of the CC3, Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT); 
receiving the downlink data transmission in a second time interval unit (see Fig.7B, para. 0097-0106, the TTI length of the CC1 is four times the TTI length of the CC4, and cross scheduling of the CC1 is performed at the leading symbol of TTI of the CC4), wherein a length of the first time interval unit is different from a length of the second time interval unit and the second time interval unit is determined depending on a ratio of the length of the first time interval unit to the length of the second time interval unit and the first time interval unit where the corresponding downlink scheduling grant is received (see Fig.6C, para. 0071-0091, the TTI length of the CC 1  four times the TTI length of the CC 4, and that downlink data is transmitted in one of the short TTIs corresponding to the long TTI in the CC 1, see also Fig.4, para. 0053, m = n/4th TTI of the CC 1 is scheduled for the n (=4xm, m is a natural number) th TTI of the CC 4, see also Fig.15, para. 0180,  the control section 301 controls the retransmission of the downlink data and the transmission of new data, based on the acknowledgement information (HARQ-ACK) fed back from the user equipment. The control section 301 controls the transmission time interval (TTI) used for receiving the DL signal of each CC and/or transmitting the UL signal of each CC. Specifically, the control section 301 sets the normal TTI, which is 1 ms, and/or the shortened TTI shorter than the normal TT), and 
transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission (see para. 0077-0079, the user equipment transmits the acknowledgement information (HARQ-ACK) corresponding to a result of receiving the downlink data to the wireless base station. In the example illustrated in FIG. 6A, the user equipment receives the downlink data at the second TTI counted from the head of the CC4. The user equipment therefore transmits the acknowledgement information (ACK/NACK) as ACK. The user equipment, when decoding the 4 TTIs of the CC4 on the basis of the downlink control information received at the CC1 but being unable to receive the downlink data also at every TTI of the CC4, may transmit the NACK on the presumption that the scheduled downlink data is unable to be received).

Although Takeda disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission;

Takeda however does not explicitly disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is received”.
Zhang however disclose transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is received” (see para. 0428, when a current transmission scenario is downlink transmission performed by the user equipment, and it is determined that the TTI length corresponding to the data is the second TTI, the data is received by using the second receiving rule. The user equipment determines whether a TTI length corresponding to data transmitted by the user equipment last time changes, and if yes, the user equipment empties an HARQ buffer, and then performs the step of receiving the data by using the second receiving rule, or if yes, and previous data is not successfully transmitted in an HARQ process used in data transmission, the user equipment may continue to retransmit the data. After receiving the data by using the second receiving rule, the user equipment feeds back the data to the base station by using a second feedback rule corresponding to the second TTI, see also para. 042, 0781, 0785);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting Hybrid Automatic Repeat reQuest, HARQ feedback corresponding to the downlink data transmission “in the second time interval unit where the downlink data transmission is received”, as taught by Zhang, in the system of Takeda, so as to reduce processing delay of transmitting data between a network and a terminal when using TTs of different intervals and provide a communications mechanism for distinguishing two types of RTT lengths or TTI lengths, see Zhang, paragraphs 5-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andou et al (US Pub. No.:2018/0213489) – see para. 0134-0135, “The user device includes a transmitter that transmits an uplink signal to a base station by using a first component carrier and a second component carrier having a TTI length shorter than a TTI length of the first component carrier, and a calculator that calculates a lower limit and an upper limit of a maximum transmission power of the uplink signal according to predetermined formulas using one of a subframe of the first component carrier and a subframe of the second component carrier as a reference subframe. This user device UE provides a technology that makes it possible to properly calculate the lower limit and the upper limit of the maximum transmission power for communications where CA is performed using CCs with different TTI lengths”.
Vajapeyam et al (US Pub. No.:2016/0255594) – see para. 0006, “The apparatus  include means for receiving a carrier aggregation configuration comprising a first carrier with a first TTI length, a second carrier with a second TTI length different from the first TTI length, and a power control configuration, means for selecting a first transmission power level for the first carrier during a first TTI of the first TTI length, means for selecting a second transmission power level for the second carrier during a second TTI of the second TTI length, wherein the first TTI overlaps the second TTI and the second transmission power level is based at least in part on the power control configuration and the first transmission power level, means for transmitting on the first carrier based at least in part on the first transmission power level and means for transmitting on the second carrier based at least in part on the second transmission power level”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469